Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 1 of 6 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

 

 

 

United States of America )
v. )

) Case No. 1:19-mj-0584
OSCAR ALBERTO ALUAIZA-ALCANTARA,
alkla OSCAR ALUAIZA, )
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 23, 2019 inthe county of __ Marion in the
Southern District of _ Indiana , the defendant(s) violated:
Code Section . Offense Description
18 U.S.C., Section 922(g)(5) Alien in possession of a firearm and ammunition.

This criminal complaint is based on these facts:

CK Continued on the attached sheet. . ‘
YD i ——
Complainant's signature

S/A Richard Wilkerson, HSI

 

Printed name and title

Sworn to before me and signed in my presence. ee

Date: June 5, 2019

 

Indianapolis, Indiana Doris L! Pryor, United States Magistrate Judge

City and state: : SS
~ Printed name and fitle

 

 
Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 2 of 6 PagelD #: 3

AFFIDAVIT

I, Richard Wilkerson, a Task Force Officer with Homeland Security Investigations,

Indianapolis, Indiana, being duly sworn, state as follows:
INTRODUCTION

1. I, Richard Wilkerson, am a police officer with the Indianapolis
Metropolitan Police Department (IMPD). I am a law enforcement officer as that term is defined
in L.C. 35-41-1-17(a). I am also a cross-designated Task Force Officer (TFO) with the United
States Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI)
office in Indianapolis, IN. As such and in accordance with 19 U.S.C. § 1589a, as Customs
Officers, Title 19 Cross-Designated TFOs are federal LEOs and are authorized to enforce the full
range of federal law, including violations of other titles of the U.S. Code, including, but not
limited to, Title 18 and Title 31. I have been a sworn law enforcement officer for approximately
22 years and have been assigned as a Task Force Officer with Homeland Security Investigations
since March 2016. I am empowered under the laws of the United States to investigate violations
of federal firearm and immigration laws. I have focused attention on the detection and
apprehension of individuals violating both federal and state laws.

2. I am currently involved in an investigation regarding the possession of a firearm
by Oscar Alberto ALUAIZA-Alcantara (“ALUAIZA-Alcantara”), aka Oscar ALUAIZA, who is
an alien illegally or unlawfully in the United States. Based upon this investigation, I have
probable cause to believe ALUAIZA-Alcantara has violated Title 18, United States Code,
Section 922(g)(5), possession of a firearm by an alien illegally or unlawfully in the United
States, and this affidavit is respectfully offered in support of a criminal complaint charging

ALUAIZA-Alcantara with such a violation.
Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 3 of 6 PagelD #: 4

3. All statements and information contained in this affidavit are either known
personally to me or have been related to me by law enforcement personnel with the Indianapolis
Metropolitan Police Department (IMPD) and the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF). Since this affidavit is being submitted for the limited purpose of securing an
arrest warrant and complaint, I have not included each and every fact known to me concerning
this investigation. I have set forth only the facts that I believe are necessary to establish probable
cause for the proposed arrest warrant and complaint.

FACTS

4, On February 23, 2019, at approximately 4:30 a.m., IMPD Officers Matt Harris
and Cory Lindley were patrolling the area of 1400 N. Dearborn St., Indianapolis, IN, when they
heard a single gunshot fired from east of their location. Officers Harris and Lindley drove east
on Nowland Ave and observed ALUAIZA-Alcantara walking in the middle of the street near the
intersection of Nowland Ave and N. Kealing Ave. This location is within the area Officers
Harris and Lindley heard the gunshot. Officer Harris activated his emergency lights and
attempted to make a subject stop near the intersection of Nowland Ave and Kealing Ave.
ALUAIZA-Alcantara continued walking and approached the back door of the residence at 1368
N. Kealing Ave. The back door to 1368 N. Kealing Ave is adjacent to Nowland Ave and is
directly accessible from Nowland Ave. Officer Harris approached ALUAIZA-Alcantara as he |
was knocking on the back door to 1368 N. Kealing Ave. ALUAIZA-Alcantara turned to face
Officer Harris at which time Officer Harris immediately noticed the black handle of a handgun
sticking out of ALUAIZA-Alcantara’s right jeans pants pocket. Officer Harris gave ALUAIZA-
Alcantara several loud, clear commands to not reach for the weapon. ALUAIZA-Alcantara

ignored these commands and began reaching for the weapon and at one point placed his right
Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 4 of 6 PagelD #: 5

hand directly on the handle of the firearm. Officer Harris was approximately five feet away from

ALUAIZA-Alcantara. Officers Harris and Lindley physically placed ALUAIZA-Alcantara on

the ground and in custody. ALY4 ‘ZA - Aleantarea was released trom custedy om

ca/ay/ac17. RY
5. IMPD Officer Harris removed a Ruger, model P95, serial # 318-77910, 9mm

Luger, semi-automatic handgun from the right pants pocket of ALUAIZA-Alcantara. The
handgun contained a 15 round magazine that was loaded with 13 live 9mm rounds, with | live
round in the firing chamber. The 9mm Luger ammunition removed from the firearm is
manufactured by Poongsan Corporation (PMC). These items were placed in the IMPD
property/evidence room by Officer Harris.

6. On March 5, 2019, HSI Special Agent (SA) Jason Rodriguez obtained
ALUAIZA-Alcantara’s fingerprints from the February 23, 2019 IMPD arrest at 1400 N. Kealing
Ave, Indianapolis, Indiana from the IMPD Identification and Records Branch. SA Rodriguez
scanned and submitted ALUAIZA-Alcantara’s fingerprints in a DHS database. The DHS
database search was negative for a record of ALUAIZA-Alcantara being legally or lawfully
admitted into the United States. It did reveal that ALUAIZA-Alcantara was arrested by the
United States Border Patrol on December 9, 2012, after illegally entering the United States near
Brownsville, Texas.

7. On May 31, 2019, IMPD Officer Daryl Patton conducted a traffic stop on the
vehicle being driven by ALUAIZA-Alcantara near the intersection of E. Washington Street and
N. Temple Avenue in Indianapolis, IN. ALUAIZA-Alcantara identified himself using an El
Salvador Passport. The El Salvador Passport identified ALUAIZA-Alcantara as a citizen of El
Salvador born on August 16, 1993 in Santa Ana, El Salvador. SA Rodriguez ultimately arrested

ALUAIZA-Alcantara for being illegally or unlawfully present in the United States after having
Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 5 of 6 PagelD #: 6

last entered the United States without inspection, in violation of section 212(a)(6)(A)() of the
immigration and nationality act as amended. SA Rodriguez transported ALUAIZA-Alcantara to
the office of Immigration and Customs Enforcement-Enforcement and Removal Operations
(ICE-ERO). SA Rodriguez advised ALUAIZA-Alcantara of his Miranda Warnings.
ALUAIZA-Alcantara advised he understood and waived his rights. During the interview,
ALUAIZA-Alcantara admitted to being unlawfully present in the United States.

8. I know from my training and experience and confirmed with an interstate nexus
expert that the firearm and ammunition that ALUAIZA-Alcantara possessed was manufactured
outside the State of Indiana and by virtue of their presence in the State of Indiana they would
have traveled in interstate or foreign commerce. Further, I witnessed SA Rodriguez conduct a
test fire of the above listed firearm possessed by ALUAIZA-Alcantara and found that it is fully

functional and capable of expelling a projectile by means of an explosion.
Case 1:19-mj-00584-DLP Document 2 Filed 06/05/19 Page 6 of 6 PagelD #: 7

CONCLUSION
Based on the information detailed above, I believe there is probable cause that
ALUAIZA-Alcantara violated Title 18, United States Code, Section 922(g)(5), in that he
knowingly possessed a firearm and ammunition on or about February 23, 2019, while unlawfully
or illegally present in the United States and having knowledge of that status. I respectfully
request that the Court issue a criminal complaint and arrest warrant charging ALUAIZA-

Alcantara with this offense.

A

Richard Wilkerson

Task Force Officer
United States Department of Homeland Security,
Homeland Security Investigations

Sworn and subscribed to before me this 3 day of Tune, 2019. - an

bots Yuan -

Doris L. Pryor, Magistate Judge
United States District Court =
Southern District of Indiana ~~
